DETAILED ACTION

The instant application having application No 17/208248 filed on 03/22/2021 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) resolve the nonstatutory obviousness-type double patenting and 112 rejections.
Claim 8 would be allowable if (i) resolve the nonstatutory obviousness-type double patenting and 112 rejections.
Claim 15 would be allowable if (i) resolve the nonstatutory obviousness-type double patenting and 112 rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 5 and 7 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim elements “means for wirelessly, the means is further, and means is physically” is a non-structural substitute term for means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1-22 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent Application No. 16502081 (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on engine control to the data storage system to enable one or more updates of the data storage system by the offboard system and vice versa.
For claim 1, Patent Application discloses a system comprising an engine control configured to control a gas turbine engine; and a means for wirelessly communicating with an offboard system and communicating with the engine control by establishing communication with the engine control on a first communication bus using system credential authentication, establishing communication between the engine control and a data storage system on a second communication bus, establishing wireless communication with the offboard system using system credential authentication, and providing access from the offboard system to the engine control and from the engine control to the data storage system to enable one or more updates of the data storage system by the offboard system based on service credential authentication(See Claim 1).
For claim 2, Patent Application discloses the second communication bus provides electrical power from the engine control to the data storage system (See Claim 1).
For claim 3, Patent Application discloses the data storage system comprises a controller and one or more non-volatile memory devices (See Claim 1).
For claim 4, Patent Application discloses the controller is configured to manage the one or more updates using a buffer that enables reversion to a previous state of one or more data records based on detecting an error condition (See Claim 5).
For claim 5, Patent Application discloses the means is further configured to communicate with the controller in a maintenance mode based on determining that the engine control is disconnected, wherein the maintenance mode is enabled based on one or more of a discrete input, a keycode, and a connection between the first communication bus and the second communication bus (See Claim 12).
For claim 6, Patent Application discloses user credential authentication is performed in combination with system credential authentication and service credential authentication (See Claim 13).
For claim 7, Patent Application discloses the means is physically separated from the engine control (See Claim 14).
For claim 8, Patent Application discloses a method comprising establishing communication between an engine control of a gas turbine engine of an aircraft and an engine gateway on a first communication bus using system credential authentication; establishing communication between the engine control and a data storage system of the engine gateway on a second communication bus, wherein the data storage system is isolated from a memory system of the engine gateway; establishing wireless communication between the engine gateway and an offboard system using system credential authentication; and providing access from the offboard system to the engine control and from the engine control to the data storage system to enable one or more updates of the data storage system by the offboard system based on service credential authentication(See Claim 15).
For claim 9, Patent Application discloses transmitting electrical power on the second communication bus from the engine control to the data storage system (See Claim 8).
For claim 10, Patent Application discloses the data storage system comprises a controller and one or more non-volatile memory devices (See Claim 8).
For claim 11, Patent Application discloses managing, by the controller, the one or more updates using a buffer that enables reversion to a previous state of one or more data records based on detecting an error condition (See Claim 14).
For claim 12, Patent Application discloses further comprising communicating between the engine gateway and the controller in a maintenance mode based on determining that the engine control is disconnected from the engine gateway, wherein the maintenance mode is enabled based on one or more of: a discrete input, a keycode, and a connection between the first communication bus and the second communication bus (See Claim 12).
For claim 13, Patent Application discloses user credential authentication is performed in combination with system credential authentication and service credential authentication (See Claim 1).
For claim 14, Patent Application discloses the engine gateway is physically separated from the engine control (See Claim 1).
For claim 15, Patent Application discloses a gas turbine engine of an aircraft, the gas turbine engine comprising a fan section comprising a fan case; an engine control configured to monitor and control operation of the gas turbine engine in real-time; and an engine gateway mounted proximal to the engine control, the engine gateway comprising a data storage system isolated from a memory system of the engine gateway and processing circuitry configured to establish communication with the engine control on a first communication bus, establish communication between the engine control and the data storage system on a second communication bus, establish wireless communication with the offboard system, and provide access from the offboard system through the engine gateway, from the engine gateway through the engine control, and from the engine control to the data storage system to enable one or more updates of the data storage system by the offboard system(See Claim 15).
For claim 16, Patent Application discloses the second communication bus provides electrical power from the engine control to the data storage system (See Claim 15).
For claim 17, Patent Application discloses the data storage system comprises a controller and one or more non-volatile memory devices (See Claim 15).
For claim 18, Patent Application discloses the controller is configured to manage the one or more updates using a buffer that enables reversion to a previous state of one or more data records based on detecting an error condition (See Claim 14).
For claim 19, Patent Application discloses the processing circuitry is further configured to communicate with the controller in a maintenance mode based on determining that the engine control is disconnected from the engine gateway, wherein the maintenance mode is enabled based on one or more of: a discrete input, a keycode, and a connection between the first communication bus and the second communication bus (See Claim 5).
For claim 20, Patent Application discloses the engine gateway is configured to perform user credential authentication in combination with system credential authentication and service credential authentication (See Claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
Litichever et al. (US 20190385057, Dec. 19, 2019) teaches System and Method for Using Signal Waveform Analysis for Detecting a Change in a Wired Network.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464